Citation Nr: 0426088	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as circulatory problems due to herbicide 
exposure.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) at L5-S1 and generalized annular bulging at L3-
4 and L4-5, claimed as back and leg problems.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for bronchitis, claimed 
as breathing problems due to herbicide exposure.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for headaches, claimed 
as due to herbicide exposure.

10.  Entitlement to service connection for bilateral hand 
coordination problems, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  He served in the Republic of Vietnam from May 
1968 until June 1969 and from November 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected 
with respect to all ten issues.  

In statements received in August 2001 and May 2003, the 
veteran reported problems concerning his arms and hips.  It 
is unclear as to whether the veteran is referring to an issue 
already on appeal (that is, for instance, whether his arm 
problems are intended to be encompassed in the peripheral 
vascular disease/circulatory problems claim) or whether he is 
raising new issues with respect to the arms and hips.  Nor 
does he specify what, if any, new diseases, disorders, or 
diseases are being claimed.  In any event, there is no 
evidence that clarification has been obtained from the 
veteran or his representative on these matters.  As they 
could indicate an intention to pursue new claims, they are 
referred to the RO for appropriate action.

The issues of PTSD, bilateral sensorineural hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below.  The Board issues herein a decision on the merits of 
the claim with respect to the remaining seven issues.  


FINDINGS OF FACT

1.  The veteran had two tours of duty in the Republic of 
Vietnam during the Vietnam Era. 

2.  There is no medical evidence of a specific diagnosis of 
peripheral vascular disease, or acute or subacute peripheral 
neuropathy, or a circulatory disorder.  

3.  There is no medical evidence attributing DDD, annular 
bulging in the lumbar spinal discs, or other musculoskeletal 
disease or disorder concerning the spine, or the claimed 
bilateral knee disorder, to active service.  

4.  Back disability was first objectively demonstrated many 
years after discharge from active duty.  

5.  There is no evidence of a diagnosis specific to the 
claimed bilateral knee disorder or to complaints of leg pain, 
cramps, and numbness.

6.  There is no medical evidence attributing bronchitis 
(claimed as breathing problems), headaches, or bilateral hand 
coordination problems to active service.  Bronchitis was 
diagnosed decades after conclusion of active duty.    

 
CONCLUSIONS OF LAW

1.  Peripheral vascular disease (claimed as circulatory 
problems) was not incurred or aggravated during active 
military service and may not be presumed to have been 
incurred during such service as a result of exposure to 
herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003).

2.  The veteran's DDD and annular bulging in the lumbar spine 
discs (claimed as back and leg problems), bronchitis (claimed 
as breathing problems), bilateral knee disorder, headaches, 
and bilateral hand coordination problems, were not incurred 
in, or aggravated by, active service; nor may such 
disabilities be presumed to have been incurred therein as due 
to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its obligations under the VCAA.  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  The 
veteran was notified in the RO's August 2001 letter, sent 
approximately three weeks after the date of receipt of 
application for VA disability benefits, as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's specific duties are, what evidence and 
information are needed to establish entitlement to the 
claimed benefits, and what specific information and evidence 
are needed.  The letter asked the veteran to "tell [the RO] 
about any additional information or evidence" for which he 
wanted the RO's assistance in obtaining, or provide the 
evidence or information himself.  It advised him that the 
responsibility for substantiating the claim ultimately is 
his.  Further, through the Statement of the Case (SOC) and 
Supplemental SOC (SSOC), the veteran had ample notice of what 
evidence and information are needed to establish entitlement 
to disability benefits on a service connection claim.  It is 
noted that the SOC provided the text of the duty-to-assist 
regulations in 38 C.F.R. § 3.159 (2003).  In addition, in 
late May 2003, after the veteran filed his notice of 
disagreement, the RO sent him another letter discussing the 
status of the claim and specifying what evidence is of record 
and what additional evidence is needed.       

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records, 
private medical records, and VA examination reports and 
diagnostic testing results, as identified by the veteran and 
associated them with the claims folder.  The veteran was 
asked whether he had relevant lay statements to submit.  (See 
September 2002 "report of contact" documentation indicating 
that he reported having no "buddy statements.")  He was 
given an opportunity to testify personally before the Board 
or the RO, but declined to exercise this right.  See May 2003 
letter and VA Form 9.  Nothing in the record indicates that 
the veteran identified relevant records for which the veteran 
wanted the VA's assistance in obtaining that are not 
presently included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist with respect to the seven issues covered in this 
merits decision.  (The need for further evidentiary 
development concerning the hearing loss, tinnitus, and PTSD 
claims is addressed in the remand order below.)  The 
veteran's procedural and due process rights have not been 
abridged.  The Board concludes, therefore, that a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Also, service connection is granted for a 
disease diagnosed after discharge when the evidence 
establishes incurrence in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for certain chronic diseases, to include 
arthritis, will be rebuttably presumed if they are manifested 
to a compensable degree within one year after discharge from 
active service, even without evidence of such disease in 
service.  These presumptive service connection provisions are 
available to both peacetime and wartime veterans, and 
irrespective of combat status.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

As the veteran claims several disabilities allegedly due to 
herbicide exposure in Vietnam, other regulations also apply.  
A veteran who served in Vietnam during the Vietnam Era, 
beginning on January 9, 1962, and ending on May 7, 1975, will 
be presumed to have had herbicide exposure in service, unless 
there is affirmative evidence to establish no such exposure 
in service.  The last date for presumption of exposure shall 
be the last date on which he or she served in Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. §§ 501(a), 1116(a) (West 
2002); 38 C.F.R. § 3.307(a)(6), and the "Veterans Education 
and Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 
Stat. 976 (2001).  If a veteran was exposed to herbicides in 
service in Vietnam during the Vietnam Era, certain specified 
diseases, namely acute and subacute peripheral neuropathy, 
could be service-connected on a presumptive basis even 
without evidence of such disease in service.  38 C.F.R. § 
3.309(e) (2003).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U. S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for a disability due to herbicide exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
(based upon herbicide exposure) is not the sole method by 
which the veteran may show causation with respect to the 
peripheral vascular disease claim, and thereby establish 
service connection.  The claims of bronchitis, headaches, and 
bilateral hand coordination problems, however, are not 
specifically listed in the diseases and disorders for which 
presumptive service connection is available based upon 
herbicide exposure.  

III.  Evidence

Service personnel records and Form DD-214 show that the 
veteran served a substantial portion of his active duty in 
Vietnam during the Vietnam Era.  Accordingly, the veteran is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6) (2003).

The enlistment report of medical examination and report of 
medical history, both dated in December 1967, indicate normal 
clinical findings and affirmative denials by the veteran of 
having, or having had, severe or frequent headaches, hearing 
loss, recurrent back pain, shortness of breath, chronic 
cough, bone or joint deformity, nervous trouble or 
depression, and "trick" or locked knees.  The veteran did, 
however, affirmatively indicate having, or having had, "pain 
and pressure in chest"; however, no details are given as to 
this matter.  

Service medical records reflect that in January 1968, the 
veteran was seen for a complaint of tenderness (or a pulled 
tendon - the notation is unclear) in the right knee.  He was 
given an ace wrap.  This is the only evidence in the service 
medical records pertaining to the knees.  No other pertinent 
abnormalities are referenced in the available service 
records.

The separation examination report, dated in November 1970, 
indicates, again, normal clinical findings.  While there is 
no separate separation report of medical history, the 
veteran's handwritten, signed affirmation that his 
"condition is good" is in the examination report.  

The record also includes various statements by the veteran, 
and they primarily pertain to complaints apparently 
associated with the PTSD claim.  He also complains that he 
has constant, severe headaches, breathing problems, 
dizziness, and ringing in his ears.  Friends and family 
members reportedly commented to him that he was "not the 
same" since returning from Vietnam.  See, e.g., veteran's 
statements received in August 2001, May 2003, June 2003, and 
January 2004.   

VA compensation and pension (C&P) examination (one general; 
the other for "mental disorders") reports dated in December 
1993 show a prior history of a stroke (in mid-1993) and 
complaints of numbness in legs and feet since around that 
time.  The veteran reported occasional nightmares and ringing 
in the ears.  He also complained of depression, which he 
attributed to memory loss after the stroke.  The veteran did 
not describe trauma from his time in Vietnam, other than 
ringing in the ears due to artillery noise exposure.  An 
impression of mild organic brain syndrome, due to a stroke 
and with slight impairment of memory, was noted.   

Medical records dated in 1993-1994, apparently associated 
with a Social Security Administration (SSA) disability 
benefits claim (the record does indicate a report by the 
veteran that he has been receiving SSA disability benefits 
since 1993) and which include VAMC treatment records, 
indicate a diagnosis of organic mental disorder, not 
otherwise specified, with a secondary diagnosis of affective 
disorder.  They further show that the veteran reported 
having, or having had, knee and back pain, headaches, and leg 
numbness, but no diagnosis specifically addressing these 
complaints is evidenced in these records.  They do, however, 
include an August 1993 lumbosacral spine radiology report 
showing an impression of degenerative changes in the disc 
space at L5-S1 with retrolisthesis, and an August 1993 chest 
radiology report showing no active pulmonary disease.  An 
August 1993 computed tomography (CT) scan report of the head 
provides that no acute abnormality was noted. 
 
Private medical center records dated in June to July 1999 
indicate that the veteran sought medical attention primarily 
for headaches, dizziness, chest pain, leg cramps, and 
shortness of breath.  The veteran reportedly has a 20-plus 
year history of smoking.  Assessments included headaches, 
nocturnal apnea, vertigo, shortness of breath, angina, 
hypertension, and PTSD.  A July 1999 chest X-ray report noted 
"somewhat overinflated" lungs, a "slightly increased 
density at the left base," which was determined possibly to 
be representative of mild atelectasis, a small infiltrate or 
fibrosis, and "mild hypertrophic changes" in the spine.  
These records also include what appear to be 1999 pulmonary 
function studies, but there is no interpretive report 
associated with the test results.    

A June 2001 private facility lumbar spine radiology report 
shows an impression of degenerative disc disease at L5/S1.  
An August 2001 private facility lumbar magnetic resonance 
imaging (MRI) report shows assessments of long-standing 
discogenic degenerative changes at L5-S1, disc herniation, 
facet osteoarthritic changes, and annular bulging at L3-4 and 
L4-5, among other things.  Other private medical facility 
records dated in July-August 2001 show several complaints of 
leg and back pain.   

The veteran was seen by K. Elzawahry, M. D., a private 
physician, several times between the Fall of 2001 and Summer 
2002.  He treated the veteran for back pain, dizziness, 
headaches, and neck and left arm pain.  Diagnoses included 
lumbar facet disease, disc herniation at L5-S1, neck pain 
with symptoms suggesting radiculopathy, and dizziness.  The 
veteran reportedly is "disabled" due to a prior stroke, and 
has hypertension and carotid artery disease.  July 2002 
records document cervical spine pain with radiculitis and 
"paresthesias of hand." A nerve conduction studies report 
dated in September 2001 documents an impression of findings 
consistent with posterior primary rami spinal root irritation 
in the lower lumbar paraspinous region and normal nerve 
conduction velocity (NCV) in the lower extremities.         

VAMC records dated in mid 2001 indicate assessments of 
chronic bronchitis and depression.  The records show 
counseling on smoking cessation, but it was noted that the 
veteran did not appear to be motivated to quit tobacco use.  
VAMC mental health consultation records dated in September 
2001 indicate diagnoses including migraine headaches; and 
history of chronic low back and leg pain, among other things.  

A private facility MRI report of the cervical spine, dated in 
July 2002, shows impressions of disk protrusion, spurring, 
herniation, spondylosis, and degeneration.  

IV.  Analysis

There is ample post-service lay evidence in the form of the 
veteran's complaints related to the back, as well as medical 
evidence documenting various diagnoses related to the spine.  
There are numerous indications of DDD, and associated disc 
protrusion, herniation, spurring, and bulging, as documented 
by diagnostic test results.  

Medical evidence also shows numerous complaints of leg pain, 
cramps, and numbness, which apparently were intended to be 
encompassed in the back disability claim (see statement of 
the veteran's representative, received in February 2004).  
However, it is not clear as to what disorder or disease is 
being claimed with respect to the legs.  Nor is there 
evidence of a diagnosis specific to the complaints of leg 
pain, cramps, and numbness.  

As discussed above, applicable laws and regulations on 
service connection require evidence of incurrence of an 
injury, disease, or disorder in service, and medical 
causation.  There is no evidence in the service personnel or 
service medical records that the veteran suffered a back or 
leg injury.  Although there is one instance of in-service 
treatment for a right knee problem, all relevant clinical 
findings were normal upon discharge.  The Board concedes that 
not every veteran who suffers an injury in service would have 
reported it or sought medical treatment for it in service and 
that service medical records may not document in detail every 
injury even if reported.  However, even assuming that the 
veteran had injured his back, legs, or knees in service, 
there is no medical documentation of complaints related to 
the back, legs, or knees until decades after discharge from 
service, which precludes presumptive service connection for 
these claimed disabilities to the extent that presumptive 
service connection applies to arthritis.  Nor is there a 
medical opinion from either a VA or private medical 
professional on a causal link between active service and the 
back, leg, and knee problems now claimed.                 

Further on the bilateral knee claim, while there is recent 
evidence of generalized complaints about the knees, there is 
no medical evidence in the form of a diagnosis or assessment 
specifically concerning the knees.  It is noted that 
generalized subjective complaints alone are not sufficient; 
rather underlying disease or injury must be shown.  The 
application of 38 C.F.R. § 3.303 (2003) has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

As for the bronchitis claim, the earliest evidence of a 
diagnosis of bronchitis is dated within the last five years.  
It is noted that the veteran reported having, or having had, 
chest pain, in the December 1967 report of medical history; 
however, no details were given as to this matter.  He also 
reported chest pain in mid-1999, but, again, no specific 
details were given.  The earliest medical evidence that could 
indicate pulmonary/breathing problems (as opposed to 
generalized chest pain) is dated in 1999 (see private medical 
records showing various lung/pulmonary diagnostic testing), 
almost three decades after discharge.  Nor is there evidence 
of medical opinion on causation linking bronchitis to active 
service generally, or specifically, to herbicide exposure.  
Rather, the evidence, although not explicit, suggests that 
bronchitis could be attributed to a long smoking history.  
Accordingly, service connection on a direct basis is not 
warranted for bronchitis.   

The claims of headaches and bilateral hand coordination 
problems are not specifically those covered by presumptive 
service connection regulations either generally, or under 
herbicide exposure regulations.  The evidence provides that 
the veteran has "paresthesias of the hand."  Evidence 
pertaining to the claimed headaches consists of generalized 
complaints by the veteran's lay statements or as documented 
in medical records in the form of complaints relayed by the 
veteran.  However, there is no medical opinion as to the 
cause, or etiology, of these complaints relating these 
problems to active service.    

Finally, with respect to the peripheral vascular disease 
claim, there is no evidence of a specific diagnosis by a 
competent medical professional of peripheral vascular 
disease, or circulatory problems generally.  As noted above, 
the veteran is presumed to have had herbicide exposure while 
in Vietnam.  38 C.F.R. § 3.307(a)(6) (2003).  However 
peripheral vascular disease is not a disease which would 
warrant service connection on a presumptive basis.  38 C.F.R. 
§ 3.309(e) (2003).  

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against a claim of 
entitlement to service connection for DDD and annular bulging 
in the lumbar spinal discs (claimed as back and leg 
problems), bronchitis (claimed as breathing problems), 
bilateral knee disorder, headaches, peripheral vascular 
disease (claimed as circulatory problems), and bilateral hand 
coordination problems.  Accordingly, the benefit-of-
reasonable-doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  


ORDER

Service connection is denied for degenerative disc disease at 
L5-S1 and generalized annular bulging at L3-4 and L4-5 
(claimed as back and leg problems), bronchitis (claimed as 
breathing problems), bilateral knee disorder, headaches, 
peripheral vascular disease (claimed as circulatory 
problems), and bilateral hand coordination problems.  


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed with respect to the 
PTSD, bilateral sensorineural hearing loss, and bilateral 
tinnitus claims before a decision can be rendered on the 
merits of the claim as to these three issues.  Accordingly, a 
remand is in order to ensure that the veteran's due process 
rights are met and for full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), and controlling legal precedent (see VCAA 
discussion above, Section I).  

Bilateral Sensorineural Hearing Loss and Tinnitus.  The 
veteran served as a Field Wireman repairing and installing 
telephone connections in Vietnam.  While there is no evidence 
that he himself had engaged in direct combat with the enemy, 
it is highly likely, if not a virtual certainty, that the 
veteran had significant noise exposure while performing his 
job in Vietnam, notwithstanding the fact that separation 
medical records do not document hearing loss in 1970, and 
there is no evidence of a diagnosis of hearing loss or 
tinnitus within one year after service.  As noted above, the 
veteran stated that he performed his job during fire missions 
or while under fire.    
   
The sole medical evidence submitted for the hearing loss and 
tinnitus claims is a private audiology report dated in 
February 1998.  It essentially consists of audiogram results 
in the form of a pictograph with notations about puretone 
averages and speech discrimination percentages for both ears.  
It does not provide specific numerical pure tone threshold 
results for each ear at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz, with an average pure tone threshold result 
for each ear, as is required under 38 C.F.R. § 4.85 (2003).  
(The Board is not authorized to interpret the pictograph of 
pure tone threshold results therein.)  Moreover, it is 
unclear as to whether the private audiology report includes 
speech discrimination percentages derived from the Maryland 
CNC test, also required under VA regulations.  The report is 
devoid of any reference to tinnitus, although the veteran's 
complaints of ringing in the ears were documented in other 
medical records before 1998.        

The Board requires audiology findings conducted consistent 
with applicable VA hearing impairment evaluation regulations 
(see 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic 
Code 6100) (2003)).  Also required is a medical opinion on a 
causal relationship between hearing loss and/or tinnitus and 
active service.  Additional development in the form of VA 
examination(s) is/are needed in order to obtain such 
evidence.  

PTSD Claim.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Service records indicate that the veteran served two tours of 
duty in Vietnam.  However, the records do not show any combat 
decorations (such as the Combat Infantryman Badge or the 
Purple Heart) or other indisputable evidence of engagement in 
combat against the enemy, the veteran has alleged combat at 
least during his first tour of duty.  The veteran's 
assertions of in-service stressors alone may not be 
sufficient to establish the occurrence of such events.  
Rather, alleged stressors must be corroborated by official 
service records or other credible evidence.  38 C.F.R. § 
3.304(f) (2003); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

It is the distressing event, rather than the mere presence in 
a "combat zone," that constitutes a valid stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

The veteran's numerous statements as described above, taken 
together, indicate that he likely was present in or near a 
combat zone.  The veteran has alleged that he had fallen from 
a guard tower during a mortar attack.  Moreover, it is noted 
that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) wrote in April 2003 that it did not have 
specific enough or sufficient information to conduct an 
adequate search of the veteran's Unit records for the 
purposes of verifying the claimed PTSD stressor.  The RO 
apparently did not follow up with the veteran or his 
representative to obtain more specific information to enable 
another USASCRUR search.  Moreover, it is noted that USAACRUR 
was not asked to verify the incident concerning the mortar 
attack.

The veteran was diagnosed with PTSD at a private medical 
facility in 1999, and at VAMC, a few years later.  It is 
noted that both diagnoses were apparently rendered based 
largely upon the veteran's own accounting of psychiatric 
symptoms (or apparently entirely upon the veteran's 
accounting, in the case of the 1999 private facility 
diagnosis), without verification of the claimed stressor.  

In consideration of the foregoing, the Board finds that 
further effort should be made to verify the claimed PTSD 
stressor.  If the stressor is verified, a VA PTSD and/or 
mental disorders examination would be warranted to determine 
whether the veteran currently does in fact have PTSD or some 
other psychiatric disorder and to determine medical causation 
(a link between the stressor and PTSD).  

In consideration of the all of foregoing, the case is hereby 
REMANDED to the RO via the Appeals Management Center, 
Washington DC for the following action.

1.  The RO should schedule the veteran 
for a VA audiology examination to 
determine (a) whether he has 
sensorineural hearing loss and/or 
tinnitus and (b) if so, whether hearing 
loss and/or tinnitus is/are etiologically 
related to active duty.  The opinion 
should state whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any hearing 
loss/tinnitus is related to active 
service to include exposure to noise 
trauma during such service.  The claims 
folder must be made available to the 
examiner. 

2.  The RO should review the veteran's 
statements concerning in-service PTSD 
stressors alleged to have occurred in 
Vietnam and ask the veteran to provide 
more specific details about the claimed 
stressors to include the approximate date 
that his unit was the subject of a mortar 
attack when he fell from the guard tower.  
The RO should then contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) again to corroborate 
the alleged PTSD stressors and 
specifically the mortar attack on his 
unit.  Copies of the veteran's personnel 
records should be forwarded along with 
the request.

3.  If the veteran's claimed PTSD 
stressor is verified, schedule the 
veteran for a VA psychiatric examination 
by a qualified mental health professional 
to determine whether the veteran does 
have PTSD.  The veteran's claims folder 
should be made available to the examiner.  
If PTSD is diagnosed, the examiner must 
specify the stressor(s) which support the 
diagnosis.  

4.  After completion of the above, and 
following any further appropriate 
development, the RO should review the 
claims folder again to determine whether 
service connection is warranted for 
bilateral sensorineural hearing loss, 
tinnitus, and PTSD.  If the decision 
remains in any manner adverse to the 
veteran on any issue, provide him and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

5.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and any further adjudication by the RO.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



